989 F.2d 498
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antoine Miller BEY, Plaintiff-Appellant,v.S. DUROCHER;  C. Mates, Defendants-Appellees.
No. 92-2261.
United States Court of Appeals, Sixth Circuit.
March 17, 1993.

Before KENNEDY, ALAN E. NORRIS and SUHRHENRICH, Circuit Judges.

ORDER

1
Antoine Miller Bey, pro se, appeals a district court order granting the defendants' motion for summary judgment.   This complaint was filed under 42 U.S.C. § 1983.   The defendants include two corrections officers at the Standish Maximum Correctional Facility (SMF) in Standish, Michigan.


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Miller Bey complained that the defendants violated his constitutional right to privacy by watching him and observing him on a "regular basis engaged in personal activities of nudity...."  As a result of this alleged invasion of privacy, Miller Bey was issued two sexual misconduct tickets, for which he received sixty days loss of privileges.   On appeal, Miller Bey makes the same factual allegations as presented to the district court and argues that the defendants are not entitled to qualified immunity.


4
The Supreme Court has held that any party who does not file timely objections to a magistrate judge's report and recommendation after being advised to do so waives his right to appeal, pursuant to  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 400-01 (6th Cir.1991).   The magistrate judge advised all parties, in her report and recommendation, that pursuant to the rule in United States v. Walters, failure to file specific objections would constitute a waiver of any further right of appeal.   Miller Bey has never filed objections to that report.   Moreover, this case does not present exceptional circumstances that warrant an exception to the Thomas v. Arn rule, in the "interests of justice."   Kent v. Johnson, 821 F.2d 1220, 1222-23 (6th Cir.1987).


5
Accordingly, the district court's order granting summary judgment in favor of the defendants is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.